Citation Nr: 1225461	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  02-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal has been previously before the Board on multiple occasions.  The appeal was denied in a January 2010 Board decision.  The appellant appealed the Board's January 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 18, 2010, the Court vacated the Board's January 2010 denial and remanded this matter to the Board for compliance with the instructions included in an October 2010 Joint Motion for Remand (JMR).  In January 2011, the Board remanded this appeal to the agency of original jurisdiction (AOJ) for actions to comply with the JMR.

At the time of the January 2011 Board remand, this appeal additionally included the issue of entitlement to service connection for tinnitus.  However, during the processing of the January 2011 remand, the AOJ issued a rating decision in June 2011 granting service connection for tinnitus, fully granting the benefits sought with regard to that issue on appeal.  Consequently, that issue is no longer in appellate status and is not before the Board at this time.

The Board finds that there has been substantial compliance with the directives of the Board's January 2011 remand.  In accordance with the remand directives, the Veteran underwent a VA examination by a medical doctor in July 2011 and the associated report addresses the questions presented in a manner presenting probative evidence and permitting informed appellate review in this case.

The Veteran testified at a Board hearing in September 2007.  A transcript of that hearing is of record.



FINDING OF FACT

The Veteran's hypertension was not caused or aggravated by his active duty service nor by any service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service, nor is any current hypertension proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  A letter sent to the Veteran in August 2004 informed the claimant of the information and evidence necessary to warrant entitlement to the benefits sought.  Moreover, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the August 2004 letter was sent to the appellant prior to the most recent RO-level readjudication addressing the issue on appeal, as evidenced by the February 2012 supplemental statement of the case.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran has claimed that his hypertension is secondary to other service-connected disabilities, and the August 2004 letter did not address the requirements for entitlement to service connection under a secondary theory of entitlement.  The Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision with respect to the issue of entitlement to service connection for hypertension under a secondary theory of entitlement as the Veteran had actual knowledge of the necessary requirements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Importantly, in multiple items of correspondence and in his September 2007 Board hearing testimony, the Veteran specifically addressed his hypertension and why he believes it is due to or aggravated by his service-connected anxiety disorder.  The Veteran has submitted evidence attempting to demonstrate a medical link between hypertension and anxiety disorder.  During the September 2007 Board hearing, the Veteran indicated that he was seeking a written medical statement linking his hypertension to his anxiety disorder.  (A separate item of correspondence in the claims file, dated October 2007, reflects that the Veteran was unable to obtain the sought statement.)  This demonstrates that he had actual knowledge of the requirements.  Further, the Veteran had sufficient opportunity to provide evidence with respect to this issue.  Moreover, the Veteran has been represented by a national service organization, which would have actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the claim in its guidance to the Veteran.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, a letter sent in March 2006 (in addition to repeated subsequent notice) provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  This letter was sent prior to the most recent RO-level readjudication addressing the issue on appeal, as evidenced by the February 2012 statement of the case; the notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disabilities and the medical questions pertinent to this appeal; the pertinent VA examination reports are of record, featuring reports dated in December 2004 (multiple), in September 2008 (multiple), in February 2009 (multiple), an April 2009 addendum, in February 2011, and finally in July 2011.  The Board notes that the July 2011 VA examination report was prepared for the specific purpose of meeting the requirements set out in the prior JMR and Board remands, and provides a probative medical opinion from a medical doctor adequately addressing each of the pertinent questions pertinent to this case.  The Board notes that the record now contains sufficient findings and discussion of the pertinent history and etiology of the disability on appeal to provide probative medical evidence adequate to address each of the theories advanced by the appellant.  The final July 2011 VA examination report obtained following the Board's recent remand is informed by interview and inspection of the Veteran together with review of the claims file.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking entitlement to service connection for hypertension, which he contends is secondary to service-connected anxiety disorder.  The Veteran does not contend that the hypertension manifested or was diagnosed during active duty service or within any presumptive period thereafter; however, the Board has reviewed the evidence in this case with consideration of whether service connection may be warranted for hypertension on a direct or secondary basis.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes a March 2003 private medical report which raises a complicated medical question pertinent to this appeal.  The March 2003 private medical report from Parma Community General Hospital shows that the Veteran was treated for an episode of high blood pressure, and that this episode was treated with the anxiety medication Ativan, and subsequently "His blood pressure has come down nicely."  Significantly, the March 2003 private report shows the treating physician's impression that "I have a feeling that his hypertension was all anxiety-related."

The Board has given this statement significant consideration in this case.  The statement does not clearly indicate that a chronic hypertension pathology was etiologically linked to the Veteran's diagnosed anxiety disorder.  The Board observes the same report's comment that the Veteran "notes he has white coat syndrome."  Nevertheless, as the comment perhaps suggests the possibility of a link between anxiety and hypertension, the Board's March 2008 remand directed additional development to address this possibility directly with a complete medical analysis and opinion.  That development is discussed further below, beginning with the September 2008 VA examination report and continuing in the July 2011 VA examination report.

A December 2004 VA examination report shows that the Veteran stated that he was never diagnosed with hypertension until "the early 1970's," many years following service.  The Board's review of the claims file does not show any earlier diagnosis of hypertension.  Otherwise, however, the December 2004 report presents little information of significance to this issue on appeal.  The examiner conducted a physical examination and diagnostic/clinical tests prior to stating that he was unable to address any of the pertinent medical questions pertaining to this issue or discuss the probability that hypertension is etiologically related to any suggested potential cause in this case.  The examiner stated "[i]t would be pure speculation to state if it was related to any of these causes."

A September 2008 VA examination report directly addresses the significant medical questions pertinent to this issue on appeal.  The report was authored following review of the claims file and direct examination and interview of the Veteran.  The September 2008 VA examination report presents the competent medical opinion that "it is less likely than not that the veteran's hypertension was caused by his anxiety or his TMJ syndrome or caused by his active duty service."  The report explains that "[t]he veteran's anxiety does not cause persistent high blood pressure, but it can cause temporary spikes."  The examiner explained that such "a temporary spike ... happened in this episode at Parma Community Hospital in 2003."

Additionally, the September 2008 report explains that "[t]here is no relationship between his TMJ syndrome and the hypertension.  It does not cause it or does not aggravate it."  Finally, with regard to the theory of direct in-service incurrence, the report explains that review of the medical evidence revealed "hypertension was not manifested or caused during the veteran's active duty service."

The Board additionally observes that the Veteran explained during his September 2007 Board hearing that he was seeking to obtain a medical opinion affirmatively linking his hypertension to his anxiety disorder.  The Veteran's representative later submitted to the Board a note authored by the Veteran, received by VA in October 2007, indicating that one of the Veteran's treating physicians declined to author such an opinion.

The October 2010 JMR found that the September 2008 VA medical examination report did not address, in light of the medical evidence, whether the Veteran's anxiety disorder aggravated his hypertension.  The JMR directed that this matter required further consideration of the relevant evidence of record, including the fact that the Veteran suffers from temporary spikes in his blood pressure due to anxiety.  The JMR directed that a VA examiner must provide an opinion on whether it is at least as likely as not that the Veteran's hypertension is "proximately due to, caused by, or permanently aggravated by his service-connected anxiety disorder."  The JMR also noted that the Board's prior remand emphasized the need for the VA examination to be conducted by a "medical doctor," whereas the September 2008 VA examination report reflects that the examination and findings were completed by a physician's assistant.

Following the October 2010 JMR and the subsequent January 2011 Board remand, the Veteran underwent additional VA examinations in February 2011 and in July 2011.

The February 2011 VA examination report noted that hypertension was not found to be present in the military and found that there was no medical evidence for a conclusion that the hypertension was secondary to or aggravated by his military service, anxiety, or TMJ disorder.  The report states that the hypertension may have developed from multiple factors including "his obesity, [i]nsomnia, possible genetics, sedentary lifestyle, + past smoking [history], [a] positive family history, advanced age[,] etc."  However, the Board notes that this February 2011 VA examination report was again prepared by a physician's assistant and not prepared by a medical doctor as was requested.  The Board observes that the report presents no evidence supportive of the Veteran's claim on any basis; in any event, the report does not satisfy the applicable requirements to be considered a fully adequate VA examination report in this case.

The July 2011 VA examination report was authored by a medical doctor to address the questions at issue in this claim in a manner meeting the applicable requirements.  The report thoroughly discusses the pertinent questions in this case, the Veteran's pertinent medical history, the fact that the Veteran perceives that his blood pressure increases during anxiety attacks, and the fact that the Veteran has measured increased blood pressure with a monitor during anxiety attacks.  The examination report expressly acknowledges the March 2003 medical report from Parma Community Medical Hospital indicating that an episode of hypertension was thought to be caused by anxiety at that time.  The VA examiner noted the timing of the diagnosis of hypertension (in 1972), the medical treatment history, and noted elevated blood pressure readings made at the time of direct examination as well as evidence of hypertensive heart disease.  The examiner noted current examination findings, the Veteran's family history of hypertension, and the Veteran's own pertinent history.

The VA examiner concluded that the Veteran has essential hypertension that "is less likely than not ... proximately due to, caused by, or permanently aggravated by his service-connected anxiety disorder."  The examiner explained that "[a]nxiety and acute attacks of anxiety can cause transient elevations in blood pressure, but it does not cause or exacerbate beyond normal progression chronic hypertension."  The examiner goes on to explain: "Transient elevations of blood pressure can occur in a response to acute stress or anxiety attacks, which seems to be the case in this veteran."  Furthermore, the VA examiner concluded that "[i]t is less likely than not that the veteran's hypertension was manifested or otherwise caused during the veteran's active duty service."  The VA examiner cited the fact that "[t]here was no documentation of a diagnosis of hypertension in the veteran's service treatment records from his period of active duty."  The VA examiner also concluded that "[i]t is less likely than not that the veteran's hypertension is proximately due to, or caused by, or permanently aggravated by his temporomandibular joint (TMJ) syndrome, right face condition, with nerve damage or any other service-connected pathology."  The VA examiner explains that "[p]ain can cause transient elevations in blood pressure during periods of acute or increased pain.  It does not, however, cause or exacerbate the normal progression of the course of chronic essential hypertension."

The Board finds that the July 2011 VA examination report addressing this issue is highly probative evidence, as it presents a competent medical doctor's expert opinion informed by review of all of the pertinent evidence including service treatment records and direct inspection of the Veteran.  The July 2011 VA examination report complies with the conditions set out in the October 2010 JMR and January 2011 Board remand, as the medical doctor addressed all of the pertinent questions and information.  As the July 2011 VA examination report is highly probative and presents a medical opinion indicating no nexus (through causation or aggravation) between the Veteran's hypertension and any service-connected disability nor between the Veteran's hypertension and his Veteran's military service, the July 2011 VA examination report weighs significantly against the claim of entitlement to service connection for hypertension.

The Board's review of the claims file reveals that there is no probative medical opinion or evidence significantly contrary to the July 2011 VA examiner's conclusions.  The preponderance of the evidence is against finding that the Veteran's chronic hypertension pathology has been caused or permanently aggravated either by any service-connected disability or his military service.  Thus, the preponderance of the evidence is against entitlement to service connection for hypertension in this case.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Conclusion

The preponderance of the probative evidence weighs against finding an etiological link between the Veteran's hypertension and his anxiety disorder, or linking hypertension to any other service-connected disability, or to his military service.

The lengthy period following service without evidence of complaint or treatment related to hypertension weighs against the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The preponderance of the probative evidence weighs against finding an etiological link between active military service and the hypertension.

In this decision, the Board finds that the VA examination reports now of record, featuring the July 2011 VA examination report specifically addressing every element required by the October 2010 JMR and January 2011 Board remand, contain highly probative evidence with regard to the nature and etiology of the claimed disabilities for which service connection is sought.  The evidence specifically documents and addresses the Veteran's symptom complaints, discusses the documented medical history in the claims file, and presents competent medical assessment of the nature and etiology of the hypertension addressing all theories pertinent to the claims.  The VA examination evidence is informed by direct interview and medical inspection of the Veteran together with review of the claims file; the evidence cites clinical results and documented medical history to provide adequate rationale for the conclusions presented.

The Board also acknowledges the medical information submitted by the Veteran from such sources as general medical literature and internet websites.  This evidence contains a general discussion of potentially related medical issues in a general context (including an "Ask the Mayo Clinic" article printed from a website and containing comments from a psychiatrist at the Mayo Clinic), but does not address the Veteran's own clinical medical history or this specific case on appeal.  Such material provides no explanation or reference identifying significance to the Veteran's specific medical history and the etiology of his hypertension.  Although such materials may suggest that it is generally possible for high blood pressure to be in some manner related to psychiatric factors in some cases, service connection for this specific Veteran's case may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.

With regard to the extent to which the appellant invites the Board to draw its own medical conclusions in this case with reference to the general medical information, the Board may not engage in its own medical analysis and, thus, may not independently reach medical conclusions suggested by the appellant's lay analysis and his submission of general medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, such evidence does not significantly support the claim on appeal with any probative weight.

The Board acknowledges that the Veteran's statements have included contentions that doctors may have told him directly that his hypertension has been caused by his service-connected disabilities.  The Board further acknowledges that in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present testimony identifying when he experienced certain lay-perceivable symptoms which may be related to the claimed disability on appeal.  The Board notes that the Veteran does not contend that he experienced any lay observable symptoms of hypertension during service or within any presumptive period following service.  Even assuming the credibility of the Veteran's claim that doctors have told him that his hypertension has been caused by his service-connected disabilities, the totality of the evidence is against the claim.  The Veteran has not furnished any such favorable medical opinions, and so the Board is simply left with the Veteran's statements as to what doctors have told him.  Weighing this against the negative medical opinions which are of record, the Board must conclude that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


